PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Ghosh, Debashis
Application No. 16/259,830
Filed: 28 Jan 2019
Patent No. 11,087,343 
Issued: 10 Oct 2021
:	REDETERMINATION OF
:	PATENT TERM ADJUSTMENT 
:	AND NOTICE OF INTENT
:	TO ISSUE
:	CERTIFICATE OF CORRECTION
:
Docket No. 21652-01259 PATENT


This is a redetermination of the patent term adjustment in response to the application for patent term adjustment, filed October 12, 2021, requesting that the patent term adjustment determination for the above-identified patent be corrected from 187 days to 229 days.

This redetermination of patent term adjustment is not the Director's decision on the applicant's request for reconsideration for purposes of seeking judicial review under         35 U.S.C. §154(b)(4).

On August 10, 2021, the above-identified application issued into U.S. Patent No. 11,087,343.  The patent issued with a PTA of 187 days.  The PTA of 187 days was calculated based on 229 days of “A” delay, reduced by 42 days of Applicant delay.  The present request for redetermination of the patent term adjustment was timely filed within two months of the issue date (made timely because October 10, 2021 fell on a Sunday, and October 11, 2021 fell on a federal holiday. See 37 CFR 1.7(a)). The assessment of “A” delay is not in dispute. At issue is the assessment of 42 days of Applicant delay.

The present petition

Patentees aver that they were improperly assessed 42 days of Applicant delay under                       37 CFR 1.704(c)(8) for filing a supplemental reply (a Terminal Disclaimer) on March 26, 2021, subsequent to an Amendment filed February 12, 2021.  According to Patentee, the reply was requested by the Examiner. 

Discussion

A review of the application reveals the presence of an Examiner-Initiated Interview Summary mailed on April 7, 2021. The Interview Summary referenced an interview on March 26, 2021, in which the Examiner requested Applicant filed a Terminal Disclaimer.  Therefore, no Applicant delay should have been assessed with respect to this filing.

Overall PTA Calculation	

Formula:

 “A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                         
229 + 0 + 0 – 0 – 0 = 229

Conclusion

Patentee is entitled to PTA of two hundred twenty-nine (229) days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as follows: 229 + 0 + 0 – 0 – 0 = 229 days. 

The application is being forwarded to the Certificate of Corrections Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by two hundred twenty-nine (229) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions  

Enclosure:  Copy of DRAFT Certificate of Correction





UNITED STATES PATENT AND TRADEMARK OFFICE
DRAFT CERTIFICATE OF CORRECTION
		PATENT          :  11,087,343
		DATED            :  August 10, 2021   
		INVENTOR(S) :  Debashis Ghosh  
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 187 days.

      Delete the phrase “by 187 days” and insert – by 229 days--